Citation Nr: 0705707	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Subsequently, the RO, in a May 
2005 rating decision, granted service connection for asbestos 
related lung disease.  The grant of service connection 
represents a complete grant of that benefit sought on appeal.  
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).   

In February 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).



FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the 
appellant's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus; the appellant was 
informed of this decision the same month, but did not file a 
notice of disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the May 1996 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for bilateral hearing loss and tinnitus.

3.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.

4.  There is competent medical evidence linking the veteran's 
tinnitus to military service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, denying service connection 
for bilateral hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the May 
1996 rating decision sufficient to reopen the veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the awards, the RO will address any notice 
defect with respect to the disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date and disability rating assigned 
by the RO.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of new and material evidence and 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Board is taking action favorable to the 
veteran by reopening his service-connection claim for 
bilateral hearing loss and tinnitus.  Further, the Board is 
granting service connection for bilateral hearing loss and 
tinnitus, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Whether new and 
material evidence has been presented is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a May 1996 rating 
decision, the RO initially denied service connection for 
bilateral hearing loss and tinnitus, noting that there was no 
medical evidence linking hearing loss and tinnitus to 
military service.  The veteran was informed of this decision 
the same month and did not submit a NOD within one year of 
notification.  Therefore, the May 1996 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 2006).  In February 2004, the veteran 
asked to reopen his claims for service connection for 
bilateral hearing loss and tinnitus.  In a September 2004 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claims.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

The evidence secured since the May 1996 rating decision 
includes a VA audiological examination in June 2005, 
diagnosing the veteran with bilateral hearing loss and 
tinnitus and linking it to his service in the military.  The 
VA medical opinion is clearly new, in that it is not 
redundant of other evidence considered in the May 1996 rating 
decision.  Moreover, the evidence is material to the issue 
under consideration, as the new evidence goes to whether the 
veteran's current diagnosis of hearing loss and tinnitus 
might be due to service.  Therefore, in light of the new and 
material evidence, the veteran's service-connection claims 
for bilateral hearing loss and tinnitus are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure as a 
machinist while in service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with either bilateral hearing loss or tinnitus 
during service.  His enlistment examination and separation 
examination both show that he was clinically normal for his 
hearing.


A March 1996 VA audiological examination showed that puretone 
thresholds, in decibles, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
15
35
50
LEFT
10
10
25
45
70

The veteran's speech discrimination scores were 98 percent 
for the right ear and 94 percent for the left ear.

The veteran's latest VA audiological examination, in June 
2005, showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
65
LEFT
20
20
50
60
80

The veteran's speech discrimination scores were 84 percent 
for the right ear and 80 percent for the left ear. 

In support of his claim, the veteran testified at the video 
conference hearing that he was exposed to loud diesel engines 
while working as a machinist in the U.S. Navy.  He also 
testified that he was not provided with and did not wear ear 
protection during that time.  Further, after service, he was 
not exposed to high noise risk since he worked as a taxicab 
driver and a dry wall construction worker.  Service records 
confirm that the veteran was an engine machinist in with the 
U.S. Navy and that he worked on ships.  

Moreover, the June 2005 VA examiner found that the veteran's 
auditory thresholds at 3000, 4000, and 5000 were at least 40 
decibels or greater, meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  The examiner diagnosed the veteran with mild-to-
severe sensorineural hearing loss with the left ear more 
severe than the right ear.  The VA examiner also noted that 
the veteran complained of constant tinnitus.  Thus, after 
considering the veteran's medical and service history and 
examining him, the VA examiner opined that hearing loss and 
tinnitus were more likely than not due to noise exposure 
working in a machine/engine room while in the military.

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002).  
Thus, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are granted.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
hearing loss has been received and the claim is reopened.  

New and material evidence sufficient to reopen the 
appellant's claim for service connection for tinnitus has 
been received and the claim is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


